DETAILED ACTION
Status of Claims
Claims 2-4 and 8-9 are currently amended.
Claims 1 and 12-21 have been canceled.
Claims 22-31 are newly added.
Claims 2-11 and 22-31 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Claims 2-11 in the reply filed on 11/22/2021 is acknowledged.

Response to Arguments
Applicant’s arguments and terminal disclaimer, filed 01/03/2021, with respect to the Double Patenting Rejection have been fully considered and are persuasive.  The Double Patenting Rejection of 10/06/2020 has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-11, 22-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0281670 A1 (hereinafter “Boss”) in view of U.S. Patent Application Publication 2015/0348083 A1 (hereinafter “Brill”) and further in view of U.S. Patent Application Publication 2015/0120504 A1 (hereinafter “Todasco”).
Regarding Claims 2, 22, and 31, Boss discloses A personalized device system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the personalized device system to perform operations comprising: (Boss, paragraphs 0042, 0069 (both user data and purchase data are stored in memory))
determining item information of an item using a networked sensor associated with the personalized device system, wherein the networked sensor comprises one of a plurality of networked sensors connected to the personalized device system (Boss, paragraphs 0006, 0029, 0030, 0042, 0044, 0045, 0058, 0051-55, 0059 disclosing transponders that are attached to objects that can communicate with transceivers/other devices in order to track motion/movement in the store);
accessing user information for a user associated with the item (Boss, paragraph 0042 (data are retrieved)); 
determining a first prediction for a purchase of the item for the user form a merchant based on the item information and the user information, wherein the first prediction comprise a first time for the purchase of the item (Boss, paragraph 0042 (purchase prediction is made based on data)); 

Boss does not explicitly disclose determining a merchant location.  Brill discloses 
determining a physical merchant location for the merchant selling the item based on the first prediction (Brill, paragraph 0392 (merchant is determined and may be selected based on geographic location)). 
Both Boss and Brill relate to user transactions.  Boss, abstract; Brill, abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of determining a merchant location as taught by Brill in the method of Boss with the motivation of providing users with relevant offering options.  Brill, paragraph 0013.  
Boss and Brill do not explicitly disclose a delivery device.  Todasco discloses 
designating a delivery device associated with the personalized device system for a retrieval of the item form the physical merchant location at the first time; and providing, to the delivery device, a machine executable process associated with the retrial by the delivery device  (Todasco, paragraph 0010 (items may be delivered by drone).  
	Both Boss and Todasco relate to sales of items to users.  Boss, abstract; Todasco, abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drone feature as taught by Todasco in the method of Boss/Brill with the motivation of not requiring users to find merchants or to be present for delivery.  Todasco, paragraph 0003.  


	Regarding Claims 3 and 23, Boss, Brill, and Todasco teach or suggest all of the limitations of claims 2 and 22. Additionally, Boss discloses wherein the user information is associated with a requirement of the item by the user and comprises at least one of an amount of the item accessible by the user, a use of the item by the user, a purchase need of the user, a purchase interest of the user, a purchase request for the item by the user, or available funds to the user (Boss, paragraph 0042 (e.g., purchase needs such as groceries; purchase history indicates user’s interests; user history is used to predict tendencies – this is based in part on amount of use; obtaining prior approval based on purchase predictions is a purchase request)).  

Regarding Claims 4 and 24, Boss, Brill, and Todasco teach or suggest all of the limitations of claims 2 and 22. Additionally, Boss discloses wherein the item information is associated with a sale of the item by the merchant and comprises one or more of a sale price of the item, an availability of the item with the merchant, an available stock of the item with the merchant, a discount of the item, a purchase schedule of the item by the merchant, or a sale schedule of the item by the merchant (Boss, paragraphs 0042, 0061 (all purchase information is maintained in database)).
  
Regarding Claims 5 and 25, Boss, Brill, and Todasco teach or suggest all of the limitations of claims 2 and 22. Additionally, the combination discloses wherein the plurality of networked sensors comprise Internet of Things (IoT) sensors and are connected to the personalized device system through an IoT network, and wherein the first prediction is further determined based on a geo-location of the user (Boss, paragraph paragraphs 0006, 0029, 0030, 0042, 0044, 0045, 0058, 0051-55, 0059; Todasco: paragraph 0009, 0012).
Regarding Claims 7 and 27, Boss, Brill, and Todasco teach or suggest all of the limitations of claims 2 and 22. Additionally, Todasco discloses wherein the operations further comprise: accessing identification information associated with one of the user or the delivery device, wherein the identification information identifies the personalized device system as associated with the user when the personalized device system retrieves the item on behalf of the user; determining an account of the user with an online transaction processor service; and processing a purchase of the item from the physical merchant location using the identification information and the account without requiring input from the user (Todasco, paragraphs 0013 (user account with user identifier to pay for online transactions), 0016, 0018-0022, 0025 (check-in and payment processes identify drone, retrieve item, and process request)).  

	Regarding Claims 8 and 28, Boss, Brill, and Todasco teach or suggest all of the limitations of claims 7 and 27. Additionally, Todasco discloses wherein the delivery device is external from the personalized device system and comprises a standalone drone device, wherein the processing the purchase occurs from the physical merchant location, and wherein the delivery device comprises a communication module configured to communicate with a merchant device at the physical merchant location for the processing the purchase and the retrieval of the item from the physical merchant location. (Todasco, paragraphs 0016, 0017, 0022, 0070 (drone can be standalone device and payment processing can optionally occur at merchant location)).  

	Regarding Claims 9 and 29, Boss, Brill, and Todasco teach or suggest all of the limitations of claims 8 and 28. Additionally, Todasco and Brill discloses wherein the delivery device further comprises a movement component for movement of the delivery device, and wherein the machine-executable process comprises navigation instructions for navigating to the physical merchant location using the movement component (Todasco, paragraph 0015 (instructions are provided to drone), 0016, 0017, 0070 (drone may optionally include memory and processors); Brill, paragraph 0209, 0226, 0238).

Regarding Claims 10 and 30, Boss, Brill, and Todasco teach or suggest all of the limitations of claims 7 and 27. Additionally, the combination discloses wherein the operations further comprise: determining whether the merchant requires an identification of the user for the purchase or a release of the item; and providing the identification on behalf of the user using the delivery device (Todasco discloses providing user identification information to a merchant in connection with a transaction.  Todasco, paragraphs 0021, 0031.  Boss discloses a merchant requiring proof of a user’s identity for a user to purchase an item.  Boss, paragraphs 0042, 0047).

Regarding Claim 11, Boss, Brill, and Todasco teach or suggest all of the limitations of claim 10. Additionally, Boss discloses wherein the identification is provided by delivery device at the physical merchant location through one of a voice or audio playback of the user, a call or a message to the user while the delivery device is at the physical merchant location, a personalized identification of the user, a username and a password for the account of the user, a thumbprint of the user, a payment card of the user, or an identification card of the user. (Boss, paragraphs 0043, 0047, 0050, 0056, 0064 (id card)).  

Allowable Subject Matter
Claims 6 and 26 contain allowable subject matter and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684